                   So Ordered.

Dated: December 17th, 2019
      1

      2

      3

      4

      5

      6

      7

      8                           UNITED STATES BANKRUPTCY COURT
      9                           EASTERN DISTRICT OF WASHINGTON
     10                                              )
          In re:                                     ) Case No. 19-01573-WLH12
     11                                              )
          HELEN REDDOUT,                             ) FINDINGS OF FACT AND
     12                                              ) CONCLUSIONS OF LAW
                               Debtor.               )
     13                                              )
     14            THIS MATTER having come before the above-entitled court for confirmation,
     15   which confirmation hearing was held by telephone conference on December 17, 2019;
     16   and the debtor appearing personally and by and through her attorney, William L.
     17   Hames of Hames, Anderson, Whitlow & O'Leary, P.S., and the court having reviewed
     18   the Chapter 12 Plan, the Trustee’s Confirmation Summary, the declaration of Helen
     19   Reddout, and having heard the arguments of counsel, makes the following Findings of
     20   Fact and Conclusions of Law.
     21                                    FINDINGS OF FACT
     22            I.    Debtor filed the above-captioned voluntary Chapter 12 proceeding on
     23   June 11, 2019.
     24            II.   On September 10, 2019, Debtor filed a motion to extend time to file her
     25   Chapter 12 Plan for 60 days to November 8, 2019. (ECF 22)
     26   * Order revised by court
     27   FINDINGS OF FACT AND                       HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
          CONCLUSIONS OF LAW - 1                                    601 W. KENNEWICK AVENUE
     28                                                                              P.O. BOX 5498
                                                                     KENNEWICK, WA 99336-0498
                                                                   (509) 586-7797/ Fax (509) 586-3674
           19-01573-WLH12        Doc 68   Filed 12/17/19   Entered 12/17/19 15:36:30       Pg 1 of 3
1            III.    An order was entered on October 18, 2019 extending the time in which
2    Debtor had to file her Chapter 12 Plan to November 8, 2019.
3            IV.     Debtor filed her Chapter 12 Plan on November 8, 2019 and served a
4    notice of Chapter 12 Plan filing to all appropriate parties on the Master Mailing List on
5    November 8, 2019.
6            V.      Debtor also filed a Marketing Plan and a Motion to Seal the Marketing
7    Plan, which order granting Debtor’s motion to seal was entered on November 18, 2019.
8            VI.     Debtor’s liquidation analysis indicates that if Debtor’s farm property were
9    liquidated all creditors would be paid in full. Debtor’s intent is to liquidate her orchard
10   property, which projected sale proceeds appear to be enough to pay all creditors in full,
11   including taxes incurred by the sale.
12           VII.    All creditors were given proper notice of Debtor’s Chapter 12 Plan.
13           VIII.   No objections were filed to Debtor’s Chapter 12 Plan.
14           IX.     Debtor’s plan does not include budget projections because the Plan is to
15   liquidate Debtor’s orchard. Debtor does not plan to farm her orchard.
16           X.       The Plan is feasible, and Debtor will be able to make the payments as
17   set forth in the Plan.
18           XI.     All fees, charges or amounts required to be paid before confirmation
19   pursuant to Title Eleven, Chapter 12 and Title 28 U.S.C. or by the Plan, have been
20   paid.
21           From the foregoing Findings of Fact, the Court makes the following Conclusions
22   of Law.
23                                     CONCLUSIONS OF LAW
24           XII.    Debtor’s Plan complies with the provisions of Chapter 12 of Title 11
25   U.S.C. and the other applicable provisions of Title 28 U.S.C.
26   * Order revised by court
27   FINDINGS OF FACT AND                         HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
     CONCLUSIONS OF LAW - 2                                      601 W. KENNEWICK AVENUE
28                                                                                P.O. BOX 5498
                                                                  KENNEWICK, WA 99336-0498
                                                                (509) 586-7797/ Fax (509) 586-3674
      19-01573-WLH12          Doc 68   Filed 12/17/19   Entered 12/17/19 15:36:30       Pg 2 of 3
1            XIII.   The owner of each claim secured by the property to be sold has accepted
2    the Plan and shall receive payment of its claim from the sale proceeds of Debtor’s
3    orchard and such liens shall attach to the sale proceeds with the same validity and
4    priority as they were prior to debtor filing the above captioned Chapter 12 Bankruptcy
5    case.
6            XIV.    The holder of every other secured claim has accepted the plan and shall
7    receive payments on its secured claim as set forth in the plan and shall retain
8    his/her/its lien until such secured claim has been paid in full.
9            XV.     The holders of unsecured claims are anticipated to be paid in full.
10           XVI.    The Debtor is likely to be able to make all payments and comply with the
11   Plan.
12           XVII. The Chapter 12 Trustee will receive compensation pursuant to 28 U.S.C.
13   § 586 (e)(1)(B)(ii).
14           XVIII. The Plan has been proposed in good faith and not by any means
15   forbidden by law.
16                                      / / / END OF ORDER / / /
17   Presented by:
18   HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
     Attorneys for Debtors
19

20   BY:    /s/ William L. Hames
           WILLIAM L. HAMES, WSBA #12193
21

22   Approved by:
23   CHAPTER 12 TRUSTEE
24
     BY:    /s/ Ford Elsaesser     (with permission)
25         FORD ELSAESSER
26   * Order revised by court
27   FINDINGS OF FACT AND                              HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
     CONCLUSIONS OF LAW - 3                                           601 W. KENNEWICK AVENUE
28                                                                                     P.O. BOX 5498
                                                                       KENNEWICK, WA 99336-0498
                                                                     (509) 586-7797/ Fax (509) 586-3674
      19-01573-WLH12         Doc 68    Filed 12/17/19       Entered 12/17/19 15:36:30        Pg 3 of 3
